Citation Nr: 0830148	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-25 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fibrocystic breast 
disease.  

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for a low back 
disability, rated as 10 percent disabling as of April 1, 
2001, and as 20 percent disabling as of October 24, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to March 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2005 and February 2006 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that declined to reopen the veteran's claim for 
service connection for fibrocystic breast disease, continued 
a 10 percent rating for a left knee disability, and increased 
the rating for a low back disability from 10 to 20 percent 
disabling, effective October 24, 2005.  The veteran testified 
before the Board in March 2008.  

In her March 2008 testimony before the Board, the veteran 
appears to have applied for service connection for residuals 
of breast cancer.  The Board refers this matter to the RO for 
appropriate action.

The veteran's low back and left knee disability claims are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for fibrocystic breast 
disease was previously denied in an August 2001 RO decision.  
The veteran did not appeal that decision.  

2.  Evidence received since the last final decision in August 
2001 relating to service connection for fibrocystic breast 
disease is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2001 RO decision that denied service 
connection for fibrocystic breast disease is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for fibrocystic breast 
disease.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a decision dated in August 2001, the RO denied the 
veteran's claim for service connection for fibrocystic breast 
disease.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the August 2001 RO decision 
became final because the appellant did not file a timely 
appeal.  

The claim for entitlement to service connection for 
fibrocystic breast disease may be reopened if new and 
material evidence is submitted for the claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen her claim for service connection for 
fibrocystic breast disease in June 2005.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The evidence before VA at the time of the prior final denial 
consisted of the service medical records, the veteran's VA 
examination, and his statements.  The RO found that the 
veteran's fibrocystic breast disease was a congenital or 
developmental defect that was not subject to service 
connection, and the claim was denied.  

The veteran applied to reopen her claim for service 
connection for fibrocystic breast disease in June 2005.  The 
Board finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
veteran's claim.

In support of her application to reopen her claim for service 
connection, the veteran submitted post-service VA and private 
medical records, dated from April 2002 to October 2007.  
These records show that the veteran had a history of 
fibrocystic breast disease in service and subsequent drainage 
in 2002.  The records do not show that her fibrocystic breast 
disease is not a congenital or developmental condition.   

Newly submitted evidence also includes the veteran's 
testimony before the Board at a travel board hearing in March 
2008.  She testified that she was diagnosed with fibrocystic 
breast disease during service.  She reported that fibrocystic 
breast disease was not noted on her entrance examination.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
fibrocystic breast disease.  Although the additionally 
submitted medical records are new, in the sense that they 
were not previously considered by agency decisionmakers, they 
are not material.  The records do not reflect that the 
veteran's fibrocystic breast disease was not a congenital or 
developmental condition.  Accordingly, the evidence does not 
establish a fact necessary to substantiate the claim, and the 
claim for service connection for fibrocystic breast disease 
cannot be reopened on the basis of this evidence.  38 C.F.R. 
§ 3.156(a).  

Although the veteran has submitted new evidence that was not 
before the RO in August 2001, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for fibrocystic breast 
disease since the August 2001 rating decision because no 
competent evidence has been submitted showing that the 
fibrocystic breast disease was not a congenital or 
developmental condition.  Thus, the claim for service 
connection for fibrocystic breast disease is not reopened and 
the benefits sought on appeal remain denied. 

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided addressing the 
assignments of effective date provisions were not provided 
until December 2006, the Board finds that the veteran would 
not be prejudiced in this case by the Board's grant of an 
increase rating.  In this regard, the agency of original 
jurisdiction will be responsible for providing proper notice 
with respect to the effective date when they effectuate the 
grant.   

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in July 2005 and December 2005 that 
fully addressed all three notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.     

VA also has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
outpatient treatment records as well as Social Security 
Administration records.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).    


ORDER

The application to reopen the claim for service connection 
for fibrocystic breast disease is denied.

REMAND

Additional development is needed prior to further disposition 
of the claim.

In testimony before the Board in March 2008, the veteran 
asserted that her low back and left knee disabilities had 
increased in severity since her September 2007 VA 
examination.  She also testified that she was suffering from 
pain that radiated from her low back down to both legs as 
well as numbness.  As such, VA is required to afford her a 
contemporaneous VA examination to assess the current nature, 
extent and severity of her low back and left knee 
disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand these 
claims.  

Accordingly, the case is REMANDED for the following actions:

1.  After associating all outstanding 
records with the claims folder, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to the veteran's low 
back disability as well as the nature and 
severity of her left knee disability.  
The claims folder should be made 
available to and reviewed by the 
examiner.

The examiner should identify all low 
back orthopedic pathology found to be 
present.  He or she should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the lumbar spine and left 
knee.  

As to the low back, the examiner should 
state whether the low back disability 
has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest 
prescribed by a physician or treatment 
by a physician, and if so, the 
frequency and duration of those 
episodes.  

Further, the examiner should discuss 
state whether the veteran has right of 
left lower extremity radiculopathy or 
neuropathy, and if so, describe the 
nature and extent of that impairment.

As to her left knee, the examiner 
should express the findings of range of 
and should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present.  He or she 
must also discuss whether the veteran 
has instability or subluxation, and 
must specifically rule in or exclude a 
diagnosis of chondromalacia.  

The rationale for any opinion expressed 
should be provided in a legible report.  

2.  Then, readjudicate the claims.  
Consider whether the evidence warrants 
separate evaluation of any associated 
objective neurological abnormalities 
under an appropriate diagnostic code, 
as well as whether separate compensable 
evaluations are warranted for her left 
knee disability.  If the decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


